722 N.W.2d 886 (2006)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Defendant-Appellee,
v.
CRAWFORD COUNTY and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs and
Kalkaska County, Intervening Defendant, Counter-Plaintiff, Third-Party Plaintiff, Appellant, and
Otsego County, Third-Party Defendant, Appellee.
Docket Nos. 125790, 125791, 125792. COA Nos. 246823, 248593, 251390.
Supreme Court of Michigan.
November 1, 2006.
By order of December 28, 2005, the application for leave to appeal the March 12, 2004 order of the Court of Appeals was held in abeyance pending the decision in 46th Circuit Trial Court v. Crawford County (Docket No. 128878). On order of the Court, the case having been decided on *887 July 28, 2006, 476 Mich. 131, 719 N.W.2d 553 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to consolidate is DENIED.